In his motion for rehearing complaint is made that this court has not fully considered appellant's bill of exception number one, and that because of the things therein complained of counsel for appellant did not have sufficient time to properly investigate the "fanciful story" given by his client to determine the truthfulness thereof. To the extent that complaint is thus made, the question raised was amply considered in the original opinion. The amount of time which he had was far greater than that guaranteed by law and all the facts and circumstances were before the trial court, whose sound discretion in the matter we must respect.
Attack is also made on the confession introduced in this case and the manner in which it was obtained. It will be sufficient to say that the record does not contain undisputed facts nor overshadowing circumstances which would warrant this court in reaching a conclusion different to that found by the trial court. We may grant the correctness of the argument that confessions are frequently of doubtful probative force; that they may not be in good conscience be considered at all times worth very much to prove the truth of the facts which they assert. There is no way to measure the force and effect of fear, nor the weight on the mind of an individual which the persuasion applied may have. Some statements "obtained" by investigating officers may appear to be preposterous, but we have no means of so branding the statement in this case as is contended by appellant. On the other hand it is a well settled proposition of law that when a confession leads to the discovery of physical facts and other undisputed evidence and circumstances which unerringly point to the guilt of the accused verity is imputed to such statement. Such is the case before us. The implements used in the commission of the crime that were discovered following the confession of appellant, as a direct result of it, and their force as evidence in this case furnish a reliable source of information which, independent of the statement itself, stand out as indisputable evidence pointing to the *Page 495 
guilt of appellant and to the exclusion of all others.
This appeal is from a verdict of death and it is but human to expect that any judge charged with the duty of writing or passing upon the case should give it more than ordinary consideration. Especially is this true in the case of one of foreign birth who is ignorant of the customs and procedure of our courts and whose view, of necessity, is different to that of the ordinary offender and who is not capable of giving proper aid and co-operation in the defense of himself against the charge of murder. It is also true that there will be matters in the record of a case, admittedly true as in the one before us, which also appeal to the human sympathy and which require a forceful consideration of the record of the case from the standpoint of the prosecution. The writer would be very reluctant to accept as a juror some of those taken in this case if they were called under some circumstances. But to apply appellant's view to a case of this character would exclude the possibility of a trial for the most heinous crime conceivable. No juror may be obtained who would measure up to such standards and at the same time fulfill the requirements of law and common sense for the qualifications to serve on juries. The discretion of the trial judge should be exercised with great care and conscientiously. We credit him with having done so and place full faith in his conclusion. The inflicting of the death penalty might be a circumstance of suspicion pointing to the disqualification of a juror who said he had formed some character of opinion, but, in view of the record of the crime committed by this appellant, we cannot conceive of a jury reaching any other verdict than that returned in this case. His admission of guilt surrounded by all the facts of the case make it improbable that any jury would do otherwise than find him guilty. There is no mark or brand in the final judgment of this case which would cast any suspicion that it was a result of the preconceived opinion of jurors selected to try the case. We are unwilling to read between the lines or to see that which does not appear in the record.
The motion for rehearing is overruled.
                             ORDER.